ORDER OF SUSPENSION UPON NOTICE OF CONVICTION
The Disciplinary Commission has filed its "Notice of Conviction and Request for Suspension," pursuant to Indiana Admission and Discipline Rule 23, Section 11.1(a)(2), therein notifying this Court that the respondent has been convicted of a crime punishable as a felony under the laws of this state. In response thereto, the respondent has filed his "Consent to Request for Suspension."
And this Court, being duly advised, now finds that the respondent was convicted of one count of Procurement of a Legend Drug, a Class D felony, in violation of .C. 16-42-19-16, on September 7, 1995 in Boone Superior Court No. 1. This Court finds further that the respondent was convicted of one count of Procurement of a Legend Drug, a Class D felony, in violation of 1.C. 16-42-19-*117616, on June 15, 1995 in Marion Municipal Court. As to that count, judgment was entered as a Class A misdemeanor. Accordingly, we find that the Commission's request for suspension should be granted.
IT IS, THEREFORE, ORDERED that the respondent, Anthony Thomas Makin, be suspended from the practice of law in this state, effective immediately, until further order of this Court.
The Clerk of this Court is directed to forward notice of this Order in accordance with Ind. Admission and Discipline Rule 25(8)(d), governing disbarment and suspension.
DONE.
/s/ Randall T. Shepard
Randall T. Shepard
Chief Justice of Indiana
All Justices concur.